Case 20-12456-JTD Doc1027 Filed 02/02/21 Pagelof1

United States Bankruptcy Court for the District of Delaware

WITHDRAWAL OF CLAIM

 

Debtor Name and Case Number: | Ruby Tuesday, Inc. 20-12457

 

United States Bankruptcy Court for District of Delaware

Ruby Tuesday Inc. Claim Processing Cente

c/o Epiq Corporate Restructuring, LLC

P.O, Box 4420, Beaverton, OH 97076-4420

Creditor Name and Address:

 

Court Claim Number (if known): | 0000010861

 

 

Date Claim Filed: | 12/21/20 16:17:20

 

 

Total Amount of Claim Filed: | $1,047.20

 

 

 

[, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
creditor. 1 hereby withdraw the above-referenced claim and authorize the Clerk of this Court, or their
duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-

referenced Debtor.

12/30/20 & ‘
a

 

 

 

 

 

Dated:
Print Name: Grd (etfew
Title (if applicable); County Attorney
DEFINITIONS
Debtor

The person, corporation, or other entity that has filed a bankruptcy case is called the debtor

Creditor
A creditor 1s any person, corporation, or other entity to which the debtor owed a debt

Proof of Claim
A form filed with the clerk of the bankruptcy court where the bankruptey case was filed, to tell the bankruptcy court how much the debtor owed a
creditor (the amount of the creditor's claim)

ITEMS TO BE COMPLETED ON THIS WITHDRAWAL OF CLAIM

Court, Name of Debtor and Case Number:

Fill in the name of the federal judicial district where the bankruptcy case was filed (for example, Central District of California), the name of the
debtor in the bankruptcy case, and the bankruptcy case number. If you received a notice of the case from the court, all of this information ts near
the top of the notice

Information about Creditor:
Complete the section giving the name and address of the creditor that was listed on the previously filed Proof of Claim form

Information identifying the Claim that is to be withdrawn:
Complete the section giving the court clam number, date claim was filed and total amount of claim filed to help identify the claim that is to be
withdrawn

Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power
of attorney, if any).

 

 

This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed
or, if applicable, with their duly appointed Claims Agent as per any procedure approved by the
court in the above-referenced bankruptcy proceeding.

 

 
